Citation Nr: 1235156	
Decision Date: 10/11/12    Archive Date: 10/17/12    

DOCKET NO.  09-02 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and, if so, whether the Veteran is entitled to service connection for PTSD.

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from October 1962 to October 1965.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted a request to reopen a claim for service connection for PTSD, and denied that claim on the merits.  

The Veteran's June 2007 communication to which the RO was responding in the March 2008 rating decision on appeal was not limited to a request to reopen the claim for service connection for PTSD.  Rather, the Veteran stated that he was seeking service connection for a "mental condition."  As required by governing precedent, the Board interprets the Veteran's June 2007 communication as a claim for service connection for an acquired psychiatric disorder other than PTSD, in addition to the request to reopen the claim for service connection for PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Because the claims file contains medical records with diagnosis of other psychiatric disability, the claim on appeal has accordingly been restyled to include a request to reopen the claim for service connection for PTSD, and entitlement to service connection for a psychiatric disorder other than PTSD.  The issues on appeal are more accurately stated as listed on the title page of this decision.  Because the Board will herein reopened the PTSD claim, the claims for service connection for the psychiatric disorders will be developed and adjudicated together.

The Veteran requested a hearing before the Board, and the requested hearing was scheduled.  However, the Veteran did not appear, and has not requested that the hearing be rescheduled.  The request for hearing is considered withdrawn.

The reopened claim for service connection for PTSD, together with the claim for service connection for an acquired psychiatric disorder other than PTSD, is addressed in the REMAND portion of the decision below and the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  A May 1994 Board decision denied service connection for PTSD on the basis that there was no medical diagnosis of PTSD; that Board decision, which was not appealed, is final.

2.  Medical evidence of a current diagnosis of PTSD is new and material, since the last final denial of the claim was based in part on the fact that there was no evidence of a medical diagnosis of PTSD.  


CONCLUSION OF LAW

New and material evidence having been presented subsequent to the Board's 1994 denial of service connection for PTSD, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has submitted new and material evidence to reopen his claim for service connection for PTSD, but contends that the claim should be Remanded for further development.  The Board agrees with the RO's March 2008 decision to reopen the claim, as discussed further below, but agrees with the Veteran's representative that additional development of the claim is required.  

The Board's decision set forth below, which affirms reopening of the claim, and which Remands the claim for additional development, as discussed below, is favorable to the Veteran.  Because the request to reopen the claim has been granted, no further discussion of VA's compliance with its duties to notify and assist the claimant is required.  

The Veteran did not appeal the Board's 1994 denial of service connection for PTSD and that unfavorable determination became final.  38 U.S.C.A. § 7104.  The 1994 denial of service connection for PTSD is the last final decision of record, since there was no appeal.  

There was no further communication from the Veteran until June 2007, when the Veteran requested to reopen his claim for service connection for "a mental condition."  There is no action after the Board's 1994 denial, so that is the last final decision of record.  The March 2008 rating decision which interpreted the Veteran's statement as a request to reopen is the action underlying the current appeal before the Board.

The Board notes that, in response to the RO's March 2008 rating decision, the Veteran provided a statement indicating that the request to reopen the claim for service connection for PTSD should not be denied because "I contend that my current diagnosis of PTSD is relating to my military service."  This statement essentially reflects that the Veteran agrees that his claim was a request to reopen the former claim for service connection for PTSD, but a disagreement that the denial on the merits was proper.  

If the Veteran has presented new and material evidence with respect to a final disallowance, the Secretary shall reopen the claim and review the former disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Whether new and material evidence is submitted is a jurisdictional test.  If such evidence is not submitted, then the claim cannot be reopened, and is not subject to the Board's jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, although the RO determined that new and material evidence has been presented, the Board must independently review the evidence to determine whether it has jurisdiction.  Id.

At the time of the final 1994 Board decision, service treatment records and post-service treatment records disclosed no diagnosis of PTSD.  Because there was no medical evidence of a current disability due to PTSD, service connection for PTSD was denied.  At the time of the 2007 request to reopen the claim for service connection for PTSD, the Veteran's VA clinical records included a recent assignment of a diagnosis of PTSD by a medical provider.  The RO determined that this was new and material evidence to reopen the claim, and the Board agrees.  The claim is reopened.  

It is the Board's opinion that further development of the claim for service connection for PTSD is required before the reopened claim may be addressed on the merits.  In particular, as noted above, the Veteran's current claim must be interpreted as claim for service connection for an acquired psychiatric disorder, to include PTSD or an acquired psychiatric disorder other than PTSD.  Development of that claim is the subject of the Remand set forth below.  


ORDER

As new and material evidence has been received to reopen the previously-denied claim of entitlement to service connection for PTSD, this claim is reopened; to this extent only, the appeal is granted.



REMAND

The prior decisions, including the Board's 1994 decision, which was the last final decision of record, did not address a claim for service connection for an acquired psychiatric disorder other than PTSD.  Therefore, to the extent that the Veteran's 2007 claim for service connection for "mental condition" was a claim for service connection for any psychiatric disorder other than PTSD, the 2007 claim was an original claim for service connection.  In support of the 2007 claim, the Veteran submitted evidence that he had PTSD and that diagnoses other than PTSD were assigned.  On Remand, the claim must be developed as a claim for service connection for an acquired psychiatric disorder, to include PTSD.  

Additional development regarding the Veteran's stressor statement is required.  The RO noted that a search for verification could not be conducted because the Veteran did not provide his unit or the names of the individuals involved.  However, the Veteran's personnel records would show his unit of assignment and the dates he was stationed at Fort Sheridan, Illinois, where he contends the incident took place.  At a minimum, those records should be obtained before a determination is made that there is not sufficient information to search for stressor verification.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to identify, at least within an approximate month or time of year, the date of the alleged stressor incident, and ask the Veteran to identify the facility/ies at which he was provided emergency treatment, such as the stitches, or any later care for residuals of the incident.  

If the Veteran was provided with private treatment for the incident, the Veteran should identify the facility and provide any necessary authorization for release of records. 

2.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

3.  Make another request to the National Personnel Records Center (NPRC) for records for the Veteran.  Ask the NPRC to search for service treatment records, personnel and administrative records, and separately-filed hospital records for the facility identified by the Veteran as the treating facility related to his stressor.  

If the Veteran did not identify the facility at which he was treated following the described stressor incident, request that NPRC search for separately-filed records for the Veteran in the records of the facility that served the base in Fort Sheridan, Illinois, at the time the Veteran was stationed there, as shown in the Veteran's personnel records.  NPRC should also be requested to search for separately-filed clinic (outpatient) records, psychiatric records, or the like.  

NPRC should identify the records sought in each aspect of the search, and should identify the facility/ies for which separately-filed medical and clinical records were sought and the dates covered by the search.

4.  Afford the Veteran an opportunity to identify any alternative records, such as education records, employment clinical records, statements of other lay individuals, or other records which might substantiate his claim. 

5.  Provide a VA psychiatric examination to determine the etiology of the Veteran's currently-diagnosed acquired psychiatric disorder(s).  All indicated tests and studies (to include psychological testing, as appropriate) should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report whether the claims folder, service treatment records with a September 1965 separation examination, and official records obtained during the course of this remand, were reviewed. 

The examiner should be advised of the following:
  
* A Veteran is entitled to service connection if a current disability was first manifested during, was incurred during, was aggravated during, or results from the Veteran's service or from an incident of that service, even if not diagnosed during service.

* When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  Clear and unmistakable evidence is required to show that a disorder not noted on entry was present prior to service, and, if the disorder was manifested during service, the Veteran is entitled to service connection unless there is clear and unmistakable evidence that the pre-existing disorder was not aggravated in service.  

The examiner should then address the following:  

(i).  Assign a diagnosis for each acquired psychiatric disorder the Veteran currently manifests.  State whether the Veteran meets the criteria for a diagnosis of PTSD.  

(ii).  For each acquired psychiatric disorder, to include PTSD, if present, express an opinion as to whether it is "more likely than not" (likelihood greater than 50 percent), "at least as likely as not" (50 percent), or "less likely than not" (less than 50 percent likelihood) that the disorder was (i) manifested during service, (ii) incurred during service, or (iii) results from an incident of service.  

(iii).  If it is the examiner's opinion that a current disorder was present prior to the Veteran's service, the examiner should identify the clear and unmistakable evidence so showing, and state whether there is clear and unmistakable evidence that the pre-existing disorder was not aggravated in service.  

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion. 

6.  After all requested actions have been accomplished (to the extent possible) in compliance with this REMAND, and appropriate corrective action undertaken to correct any deficiency, readjudicate the Veteran's appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


